Citation Nr: 0706624	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-41 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate counsel


INTRODUCTION

The veteran served on active duty from June 1964 to November 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDING OF FACT

PTSD is manifested by no more than reduced reliability and 
productivity in occupational and social tasks due to such 
symptoms as insomnia, frequent nightmares, depression, an 
exaggerated startle response, poor concentration, 
irritability, apathy, sadness, self-imposed isolation, 
paranoia, and frequent intrusive memories about active duty.


CONCLUSION OF LAW

Schedular criteria for an initial disability evaluation 
higher than 50 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the December 2004 rating decision  
granting service connection and assigning an initial 50 
percent rating for PTSD effective September 2003.   Therefore 
separate, "staged" ratings may be assigned for  PTSD from 
such date as evidence warrants.  Fenderson v. West,  12 Vet. 
App. 119, 126 (2001).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction for an initial 
rating (a claim for an original rating) and a claim for an 
increased rating. It has indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  As a 50 percent rating is in effect, the next  
higher (70 percent) rating is assigned with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (regarding 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The veteran's submitted statements, the December 2003 VA 
examination report, and the VA mental health clinic notes 
from December 2003 to January 2005 have been reviewed.  The 
veteran's chief complaints as reported include insomnia, 
frequent nightmares, depression, an exaggerated startle 
response, poor concentration, irritability, apathy, sadness, 
self-imposed isolation, paranoia, and frequent intrusive 
memories about active duty.  He takes prescribed sleeping and 
antidepressant pills.  He stated that he first sought 
treatment a year or so ago for his symptoms after the death 
of his confidant, a Vietnam veteran.  

According to the December 2003 VA examination report, the VA 
examiner found PTSD that adversely affects the veteran's 
psychosocial function and quality of life.  Mental status 
examination revealed that the veteran was neatly and cleanly 
dressed with good personal hygiene.  He reported early to his 
appointment and was able to wait patiently for a lengthy 
period in the waiting room.  He was pleasant and cooperative 
during examination and maintained eye contact throughout the 
interview.  The veteran's mood was recorded as dysphoric and 
anxious; his affect was flat.  There was no evidence of 
delusions or hallucinations, inappropriate behavior or 
homicidal ideation.  According to the veteran, suicidal 
ideation was present but never considered seriously.  The 
veteran admitted to occasional self-injurious behavior.  The 
examiner found that the veteran was oriented times four and 
showed no evidence of gross memory loss or impairment.  
Speech production was reported as normal, linear and 
coherent.  

The VA examiner assessed the veteran's recurrent intrusive 
memories of his active-duty experiences in Vietnam especially 
when triggered by his environment which at times caused 
psychological and physiological reactivity.  He described the 
veteran's efforts to avoid all situations which may trigger 
thoughts about service experiences (i.e. Iraq war news, war 
movies, etc.).  He noted the veteran's increased withdrawal 
from social situations and personal interaction.  
Specifically, he reported his avoidance of his girlfriend and 
lack of interest in prior pursuits such as hunting and 
watching sports.  He also confirmed the veteran's complaints 
of insomnia, irritability, lack of concentration, 
hypervigilance and exaggerated startle response.  In 
conclusion, the examiner noted that despite treatment, the 
veteran had experienced only minimal improvement with no 
significant periods of remission.  As such, he found that the 
veteran's prognosis remained very guarded.  The examiner 
noted that despite his appeared disability in daily 
functioning, he was alert, oriented and did not demonstrate 
any significant impairment in judgment.


Overall, the evidence is not commensurate to most of the 
criteria for a 70 percent rating or higher.  The VA 
examination report and treatment records do not reflect that 
the veteran has evidenced any obsessional rituals that 
interfere with routine activities.  There is also no evidence 
of spatial disorientation or illogical, obscure or irrelevant 
speech.  At all times, the veteran has been reported as 
alert, oriented, and coherent.  Thought processes have been 
consistently found to be organized and speech relevant, 
logical, and goal directed.  A review of VA treatment records 
shows that the veteran had no difficulty expressing his 
feelings, thoughts, and pertinent history verbally.  
According to the veteran and VA treatment records, he has 
thought of suicide but has stated consistently that he would 
not commit the act due to concerns for his children.  There 
is some evidence that the veteran has difficulty adapting to 
stressful circumstances such as work.  However, the veteran 
has stated that he works alone as a security guard and is 
able to adapt by making his rounds in a golf cart.  He has 
also shown the ability to adapt to stressful social 
situations by taking time for himself.  As to personal 
appearance and hygiene, the record reflects that in all 
instances the veteran reported for treatment and evaluation 
clean, neat, and well-groomed.  There has been no showing of 
lack of impulse control when unprovoked with periods of 
violence.  In outpatient treatment in January 2005, the 
veteran reported one instance where he was provoked by being 
grabbed from behind by a student.  As reported by the 
veteran, the surprise provocation startled him enough to grab 
the student's hand. Nonetheless, despite the provocation, the 
veteran did not harm the student.  Moreover, the veteran 
specifically denied any homicidal tendencies during the 2003 
VA examination.  

There has been no showing of near-continuous panic or 
depression affecting his ability to function independently, 
appropriately and effectively.  In his 2003 assessment, the 
VA examiner found the veteran was alert and oriented and that 
any impairment in daily functioning did not impair the 
veteran's judgment.  All VA outpatient records have shown the 
veteran to enter treatment independently and have the ability 
to function appropriately and effectively as well.  

In terms of social functioning, one factor that has caused 
him emotional problems is the death of his confidant, a 
Vietnam veteran.  The veteran stated that he was able to 
speak with his friend about his Vietnam experiences and that 
he began treatment after his death.  Also, according to VA 
treatment records in November 2004, the veteran was 
experiencing thoughts of loss in Vietnam after breaking up 
with his girlfriend recently.  Despite his impairment in 
personal relationships, the veteran, overall, appears to be 
able to function in areas of judgment, thinking, and general 
social situations such as VA treatment.  As discussed above, 
the veteran has been able to function appropriately and 
cooperatively in all situations concerning VA mental care and 
examination.  Furthermore, he remains able to function in 
daily life.  Thus, the evidence supports a conclusion that, 
interpersonally, the veteran seems to be functioning well 
despite his psychiatric symptoms.

Furthermore, in terms of occupational functioning, the 
veteran is able to function in his employment as a security 
guard at a high school.  According to the veteran, he works 
alone at his job and is able to adapt to stressful situations 
which have arisen during the course of his employment during 
the past three years.

The Board notes that the veteran's Global Assessment of 
Functioning (GAF) scale at the December 2003 VA PTSD 
examination was 45.  The VA treatment records from March 2003 
to January 2005, however, contained scores ranging between 51 
and 57.  GAF is a scale from 0 to 100, reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(100 representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  A score between 41 
and 50 indicates serious psychiatric symptoms (suicidal 
ideation, severe obsessional rituals, occasional panic 
attacks) or serious impairment in social, occupational, or 
school functioning.  A score between 51 and 60 indicate 
moderate symptoms and moderately impaired occupational and 
social functioning.  

The treatment records consistently document scores in the 51 
to 60 range during the time period relevant to this appeal, 
which indicate, generally speaking, moderate psychiatric 
symptoms.  Clinically, the veteran does not have 
manifestations of most of the symptoms associated with more 
significant psychiatric impairment that would support the 
claim for a higher rating.  Other than reports of occasional, 
passive thoughts about death, the evidence is negative as to 
panic attacks, obsessional rituals, actual ideation or intent 
as to self-injury or harm to others, illogical speech, and 
reality or perceptual disturbances that could correspond to 
GAF scores of 50 or below.  Based on a review of the various 
GAF scores within the context of the whole clinical record, 
the Board is not sufficiently convinced that the lowest 
scores assigned accurately reflect the extent of psychiatric 
impairment.  The totality of the evidence - including the 
symptoms describes in the reports of examination and 
treatment -- most closely indicates moderate impairment. 

Thus, based on the foregoing, the Board does not find 
adequate basis to assign a 70 percent or higher rating for 
PTSD.  While the veteran appears lacking in his ability to 
establish and maintain effective personal relationships, he 
has shown that he can adapt to stressful circumstances, at 
work and otherwise, and avoids unprovoked periods of 
violence.  There is no indication that he is in a near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  He 
has at all times been alert, oriented and shown organized 
thought processes through logical, coherent, relevant and 
goal directed speech.  He presents himself as a clean, neat 
well-groomed adult male.  The veteran has demonstrated that 
any suicidal ideation was dismissed as irresponsible and 
nonproductive.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim and does 
not apply 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the December 2004 rating decision that granted service 
connection.  The veteran has not been specifically given 
information concerning effective dates of awards, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  Nonetheless, once he filed a notice of 
disagreement with the initial rating, he was properly 
provided with information concerning the disability 
evaluation criteria in the statement of the case.

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran a VA examination.  


ORDER

A higher initial disability rating for post traumatic stress 
disorder is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


